In the Supreme Court of Georgia



                                    Decided: May 17, 2021


                  S21A0320. FELTS v. THE STATE.


      BETHEL, Justice.

      A Fulton County jury found William Felts guilty of malice

murder and other offenses in connection with the stabbing deaths of

Delarlonva Mattox, Jr., and Chrisondra Kimble. Felts appeals,

arguing that the evidence presented at trial was insufficient to

support his convictions. We affirm. 1



      1 The crimes occurred on April 5, 2007. On April 20, 2007, a Fulton
County grand jury indicted Felts and Jeremy Moody on 11 counts in connection
with the deaths of Mattox and Kimble: malice murder (Counts 1 and 2), felony
murder (Counts 3 and 4), aggravated assault (Counts 5 and 6), aggravated
assault with intent to rob (Counts 7 and 8), kidnapping with bodily injury
(Counts 9 and 10), and rape of Kimble (Count 11). On May 1, 2007, the State
gave notice of its intent to seek the death penalty against Felts and Moody. On
December 17, 2009, the trial court granted Moody’s motion for severance. His
case is not part of this appeal.
      At a death penalty trial held from February 22 to March 2, 2016, the jury
found Felts not guilty of Count 11 but guilty of the other counts. In the
sentencing phase, the jury found the existence of two aggravating
circumstances as to each murder but fixed the sentence as life imprisonment
      1. Viewed in the light most favorable to the verdicts, the

evidence presented at trial showed the following. On April 5, 2007,

13-year-old Chrisondra Kimble and 15-year-old Delarlonva Mattox,

Jr., were at Mattox’s house in College Park. They left the house

around 4:00 p.m. to buy snacks at a store. Mattox told their

grandmother before they left the house that they planned to walk to

the store through a shortcut in some nearby woods surrounding an

elementary school. Kimble and Mattox walked to the store,

purchased several items, and left around 5:30 p.m. They never

returned home.

      Later that evening, Mattox’s family became concerned.



without the possibility of parole for each count of murder. In accordance with
the sentencing verdict, the trial court sentenced Felts to life in prison without
the possibility of parole for both Counts 1 and 2, to be served concurrently.
Counts 3 and 4 were vacated by operation of law, and Counts 5 and 6 merged
into Counts 1 and 2, respectively. The trial court also sentenced Felts to
concurrent terms of 20 years in prison on both Counts 7 and 8 and concurrent
life sentences on Counts 9 and 10.
       Felts filed a motion for new trial on March 24, 2016, which he amended
on March 18, 2019. Without holding a hearing, the trial court denied the
motion, as amended, on January 14, 2020. Felts filed a motion for leave to file
an out-of-time appeal on March 9, 2020, which the trial court granted the same
day. Felts filed a notice of appeal on March 10, 2020. Felts’s case was docketed
to this Court’s term commencing in December 2020 and submitted for a
decision on the briefs.
                                       2
Mattox’s father called the police, and the families and some

neighbors searched the area for Kimble and Mattox. Their bodies

were found off the pathway in the woods around the elementary

school at approximately 4:00 p.m. the next afternoon. When they

were found, both Kimble and Mattox were lying on the ground

unclothed. Their clothes were found in a pile nearby. Mattox’s face

was covered in blood, and a belt was tied around his ankles. Both

were dead.

     Kimble’s autopsy revealed that she had injuries consistent

with strangulation and that she was stabbed 16 times: three times

in her head and 13 times in her neck. Kimble ultimately died from

the stab wounds to her neck. She had abrasions on her face and

thighs that were consistent with having her face and the front of her

body pressed and rubbed repeatedly against the ground. She also

had vaginal bruising and injuries. Investigators found Moody’s DNA

inside Kimble’s vagina.

     Mattox’s autopsy revealed that he died of 35 to 40 stab wounds

to the head, neck, and chest. The wounds to his neck and chest

                                 3
caused significant blood loss. According to the medical examiner, the

head wounds would have taken a “huge amount” of force and would

have been painful, as four of them went through his skull and into

his brain. Other head wounds showed signs of “drag,” indicating that

Mattox was moving his head from side-to-side as he was stabbed.

Two stabs to his chest punctured vital blood vessels, and stabs to his

neck punctured his left carotid artery and both jugular veins.

     The stab wounds suffered by both Kimble and Mattox were

consistent with having been inflicted by a blunt, rectangular object

such as a flathead screwdriver. The medical examiner testified that,

due to the size and fitness of the victims and the number and extent

of their injuries, it would have been “really difficult, if not

impossible” for one person to have inflicted all of the injuries without

assistance. The medical examiner testified that “once these injuries

started occurring, I think [the victims] would be trying to get away.

I think it would be very hard for one person to control them.” The

medical examiner testified that it was “unreasonable” to conclude

that a person could be holding the belt that was tied around Mattox’s

                                   4
ankles while stabbing Kimble. Further, Mattox played baseball,

basketball, soccer, and was on the swimming team. Witnesses

testified that he lifted weights, and they described him as “buff,”

“very athletic,” and “physically strong.” The officer who collected the

clothing that was piled near the victims’ bodies testified that, in

examining a t-shirt, a jacket, and a pair of tennis shoes associated

with Mattox and a shirt, a pair of jeans, and tennis shoes associated

with Kimble, she saw no signs of blood or defects consistent with

stabbing on those items or any sign that Kimble’s shirt had been

ripped.

     Moody called his girlfriend, Tameka Wright, around 5:21 p.m.

on April 5, the day the victims went missing, and told her that he

was going to rob someone so that he could bring her some money. At

7:11 p.m., Wright called Moody, and he told her that he had money

for her from two drug dealers he had just robbed. Around noon on

April 7, Wright called the police and reported what Moody had told

her. The police located Moody at a nearby bus station. He was

searched, and the police found information about bus tickets to

                                  5
Texas and Florida in his possession. Moody was placed under arrest.

      Virginia Spear, a friend of Felts, testified that, on the afternoon

of April 5, Moody and Felts came to her home near the elementary

school. Moody seemed “nervous and edgy,” and Felts seemed

“sleepy.” Both Moody and Felts made statements in Spear’s presence

seeming to brag about committing crimes. 2 According to multiple

witnesses, Felts made plans that evening to leave the area because

he feared being connected to the killing of the victims. 3


      2  Before leaving the house that night, Spear overheard Moody say to his
girlfriend, “You should see me now. Watch the news. Your man is a bad boy.”
Spear gave a written statement to the police on April 7, 2007, which was also
admitted into evidence. In that statement, Spear stated that she did not trust
Felts, she thought he was “evil,” she knew he robbed people, and that “he had
bragged about committing those types of crimes.”
       3 Spear testified that Felts told her he was leaving for South Carolina

because someone had approached him “on the street” and accused him of
killing Kimble and Mattox. According to a statement given by Spear to the
police, Felts told Spear he “would never kill those kids” but that he was leaving
for South Carolina because someone would hurt him due to the rumors. The
State also introduced a video recording of an interview with Felts’s friend,
Lakechia McCoy, who was largely uncooperative during her direct
examination at trial. However, McCoy said in her interview that, on the
morning of April 6, Felts stated that a friend heard Felts “had something to do
with those kids being murdered.” Felts then told McCoy that he was about to
“get ready to go out of town because [his friend] hit me with this I got something
to do with those murders and them people after me.” McCoy stated that Felts’s
mother came to pick him up around 10:30 a.m. and that McCoy did not see
Felts again after that.

                                        6
      Osborne Chappell, Felts’s cousin, testified that, on April 7,

Felts’s mother asked Chappell to drive Felts to a relative’s home in

South Carolina. Chappell agreed and drove Felts to South Carolina

that day. The police located Felts in South Carolina and arrested

him on April 12. The officer who arrested Felts gave the Miranda 4

warnings after handcuffing Felts and placing him into the police

vehicle.

      Following his arrest, and after again receiving Miranda

warnings, Felts was interviewed. He told the police the following.

He noticed Moody was acting strangely for a few days before the

murders, and he could tell Moody was going to do something

“foolish.” On April 5, he and Moody were in or near the woods by the

elementary school “plotting what [they were] going to do to come up

on some money.” He knew Moody “was on cocaine.” He told Moody

that Moody needed to sit down, but “Moody was not one to go sit

down, period. Bottom line. He was gonna stay out until he found him



      4   See Miranda v. Arizona, 384 U. S. 436 (86 SCt 1602, 16 LE2d 694)
(1966).
                                     7
a victim.”

     When they spotted Kimble and Mattox walking down the

street, Felts stood near a tree and acted as a lookout while Moody

approached them and began talking to them and leading them

towards the woods. It looked like Moody was trying to force Mattox

and Kimble to kiss, hug, or have sex with each other when he first

confronted them. The closer Moody got them to the woods, the worse

Felts started feeling. Moody had his hands in his pockets when he

approached Kimble and Mattox, and “[a]ny time Moody got his

hands in his pocket, he got a weapon.” Felts knew Moody had

something that looked like a box cutter or a screwdriver, and he saw

it in Moody’s hand once Moody had forced Kimble and Mattox into

the woods.

     Once by the woods, Moody specifically tried to trick Mattox by

offering him beer, but Mattox was not persuaded. Moody then forced

Kimble and Mattox into the woods. 5 Mattox resisted Moody, and

Felts saw Moody hit Mattox with some type of object and knock him


     5   Felts stated that Moody “drug them kids over there behind that cut.”
                                       8
to the ground. Felts said he saw Kimble backing up and trying to

put her hand up while Moody was holding the weapon with which

he previously hit Maddox. He then saw Moody attack Kimble, begin

ripping at her shirt, throw her to the ground, and begin to choke her.

Felts did not want anything to do with what Moody was doing.

Kimble was screaming as Felts began to walk away, but by the time

he reached the end of the street, the screaming had stopped.

     Felts told the police that he and Moody had only planned to rob

Mattox and Kimble and that he did not know Moody planned to “go

that far.” Felts claimed that he never touched either victim and that

he was not with Moody when Moody killed Mattox and raped and

killed Kimble. He said that he saw Moody again later that afternoon.

     2. In three separate enumerations of error, Felts contends that

the evidence presented at trial and summarized above was

insufficient as a matter of constitutional due process to support his

convictions for malice murder, aggravated assault with intent to rob,




                                  9
and kidnapping with bodily injury. 6 See Jackson v. Virginia, 443 U.

S. 307, 319 (III) (B) (99 SCt 2781, 61 LE2d 560) (1979). When

evaluating the sufficiency of evidence, this Court views the evidence

presented at trial in the light most favorable to the verdicts and asks

whether any rational trier of fact could have found the defendant

guilty beyond a reasonable doubt. See id. Felts contends that the


      6 As part of his first enumeration of error, Felts argues that when the
trial court considered his argument in his motion for new trial that the jury’s
verdicts should be set aside under the “general grounds” in OCGA §§ 5-5-20
and 5-5-21, it should have considered that no evidence connected Felts to the
crimes, that considerable evidence connected Moody to the crimes, and that, at
some point, Moody stated that Felts had nothing to do with the crimes. We do
not consider these issues when reviewing the sufficiency of the evidence under
Jackson v. Virginia, as we are concerned solely with whether the evidence
presented at trial, viewed in the light most favorable to the verdicts,
establishes each element of the crimes of which the defendant was convicted
and whether a rational trier of fact could have found the defendant guilty of
those crimes beyond a reasonable doubt. See Jackson, 443 U. S. at 319 (III) (B).
Weighing conflicts in the evidence or judging the credibility of the witnesses is
the job of the trial court, not this Court, in considering a motion for new trial
on the general grounds. See White v. State, 293 Ga. 523, 524 (2) (753 SE2d 115)
(2013). Moreover, to the extent Felts argues that the trial court erred by not
granting him a new trial on the general grounds, he makes no effort to assert
that the trial court misunderstood its discretion under OCGA §§ 5-5-20 and 5-
5-21 or that it conflated its role under those statutes with the requirements of
Jackson. Compare Holmes v. State, 306 Ga. 524, 528 (2) (832 SE2d 392) (2019)
(noting that “when the record reflects that the trial court reviewed the motion
for new trial [on the general grounds] only for legal sufficiency of the evidence,
the trial court has failed to exercise [its] discretion” as the “thirteenth juror”).
Thus, we do not disturb the trial court’s determination that Felts should not
be granted relief on the general grounds.

                                        10
only conclusion to be drawn from the evidence presented at trial is

that Moody was the sole perpetrator of these offenses. We disagree

and conclude that the evidence presented at trial was sufficient to

authorize his convictions. 7

      (a) We first consider the sufficiency of the evidence with regard

to the counts for the malice murder of Kimble and Mattox.

      A person commits the offense of murder when he
      unlawfully and with malice aforethought, either express
      or implied, causes the death of another human being. The
      State, of course, must prove malice beyond a reasonable
      doubt to convict someone of malice murder, as malice
      incorporates the intent to kill. Express malice is that
      deliberate intention unlawfully to take the life of another
      human being which is manifested by external
      circumstances capable of proof, while malice is implied
      where no considerable provocation appears and where all
      the circumstances of the killing show an abandoned and
      malignant heart. The malice necessary to establish
      malice murder may be formed in an instant, as long as it
      is present at the time of the killing. It is for a jury to
      determine from all the facts and circumstances whether a
      killing is intentional and malicious.


      7 Felts’s enumerations of error include a challenge to the evidence to
support his convictions for the felony murder and aggravated assault of Mattox
and Kimble, but because the aggravated assault counts merged into the malice
murder convictions and the felony murder counts were vacated by operation of
law, Felts was not sentenced on any of those counts. Accordingly, any challenge
to the sufficiency of the evidence presented at trial as to those counts is moot.
See Welch v. State, 306 Ga. 470, 473 (1) n.5 (831 SE2d 761) (2019).
                                       11
(Citations and punctuation omitted.) Benton v. State, 305 Ga. 242,

244 (1) (a) (824 SE2d 322) (2019); see also OCGA § 16-5-1.

     Moreover, under OCGA § 16-2-20 (a), “[e]very person concerned

in the commission of a crime is a party thereto and may be charged

with and convicted of commission of the crime.” Conviction as a

party to a crime requires proof that the defendant “shared a common

criminal intent with the direct [perpetrator]” of the crimes. Fleming

v. State, 306 Ga. 240, 247 (3) (b) (830 SE2d 129) (2019). A jury may

infer a common criminal intent from the defendant’s presence,

companionship, and conduct with the other perpetrator before,

during, and after the crimes. See Powell v. State, 307 Ga. 96, 99 (1)

(834 SE2d 822) (2019).

     This Court has held that evidence was sufficient to support a

malice murder conviction where it demonstrated that the defendant

aided and abetted the murder, or where the defendant conspired to

commit a crime that foreseeably led to murder, or both. See, e.g.,

Kemp v. State, 303 Ga. 385, 389 (1) (a) (810 SE2d 515) (2018). At


                                 12
Felts’s trial, the State presented evidence that Felts aided and

abetted Moody in the brutal stabbing murders of Mattox and Kimble

and that he conspired with Moody to commit a crime — robbery —

that foreseeably led to the murders. Thus, under either theory, the

jury was authorized by the evidence to find that Felts was a party to

the murders. See id.

     As to the first theory, the evidence authorized the jury to

conclude that Felts helped to restrain Mattox and Kimble while

Moody attacked and killed them. Testimony of several witnesses

established that Mattox was a physically fit and athletic teenager.

The medical examiner testified that it would have been very difficult

for one person to have committed the crimes alone, given the size

and strength of the victims, particularly Mattox, and the number

and extent of the injuries that were inflicted upon both Kimble and

Mattox. In his interview with the police, Felts denied that he ever

touched Kimble and Mattox and insisted that he walked away once

Moody began attacking them, but the jury was entitled to reject his

story, particularly in light of the physical evidence regarding the

                                 13
manner of the killings. Felts also admitted being near the scene of

the crimes with Moody after the murders, and other witnesses saw

the two together the evening after Kimble and Mattox were killed.

There was also evidence that, even before the victims’ bodies were

located by their families and neighbors, Felts had become concerned

about rumors that he was involved in the murders and that, shortly

after the murders, he fled to South Carolina where he was later

discovered and arrested. See Rowland v. State, 306 Ga. 59, 65 (3) n.4

(829 SE2d 81) (2019) (Evidence of “flight . . . and related conduct is

admissible as evidence of consciousness of guilt, and thus of guilt

itself.” (citation and punctuation omitted)).

     As to the second theory, Felts admitted in his interview that he

conspired with and assisted Moody in committing the initial robbery

that ultimately escalated to the murders. He told the police that he

knew Moody had a box cutter or a screwdriver before the attacks on

Mattox and Kimble and that Moody was heavily under the influence

of cocaine.

     This Court has determined that murder is a reasonably

                                  14
foreseeable consequence of a robbery. See Kemp, 303 Ga. at 389 (1)

(a). “As a result, the intent of the actual killer may be imputed to the

other active members of the conspiracy even though the homicide

may not have been a part of the original common design.” (Citation

and punctuation omitted.) Id. Thus, the jury could find that Felts

was a party to the malice murders of Mattox and Kimble because his

participation in the robbery and his suspicion that Moody would do

something violent carried with it the foreseeable risk that the

robbery could escalate into a murder. This was particularly the case

because of Moody’s mental state due to his use of cocaine before the

robbery and his possession of a weapon. See id. Thus, the evidence

presented at trial was sufficient to sustain the jury’s verdicts on the

malice murder counts.

      (b) We next consider the sufficiency of the evidence with

regard to the two counts of aggravated assault with intent to rob of

which Felts was convicted. OCGA § 16-5-21 (a) (1) provides, in

relevant part, that “[a] person commits the offense of aggravated

assault when he or she assaults, with intent to rob with a deadly

                                  15
weapon or with any object, device, or instrument which when used

offensively against a person, is likely to or actually does result in

serious bodily injury.” See also Lucky v. State, 286 Ga. 478, 481 (2)

(689 SE2d 825) (2010). “An assault takes place when a perpetrator

either attempts to commit a violent injury to the person of the victim

or commits an act which places the victim in reasonable

apprehension of immediately receiving a violent injury.” Id.

     As discussed above, the State introduced evidence, namely

Felts’s own statements, that Felts and Moody were looking for

someone to rob, that they saw Mattox and Kimble walking by, and

that they quickly made a plan to rob them. Felts admitted that he

saw Moody with a box cutter or screwdriver, that he saw Moody

attack Mattox and Kimble, and that Felts was standing nearby as a

lookout when Moody began attacking them. This evidence

established each element of the offense of aggravated assault with

intent to rob and authorized the jury to find that Felts “shared a

common criminal intent with the direct [perpetrator]” of the crimes.

Fleming, 306 Ga. at 247 (3) (b). The jury was also authorized to infer

                                 16
such common criminal intent between Felts and Moody from Felts’s

“presence, companionship, and conduct with [Moody] before, during,

and after the crimes.” Powell, 307 Ga. at 99 (1).

     In addition, other evidence also authorized the jury to

determine that Felts was a more direct participant in the assaults

of Kimble and Mattox. The testimony of the medical examiner and

testimony about the size and build of the victims, particularly

Mattox, authorized the jury to determine that Moody did not act

alone in committing the crimes. Therefore, the evidence authorized

the jury to find that Felts was a party to the crimes of aggravated

assault with intent to rob Kimble and Mattox.

     (c) Finally, we consider the sufficiency of the evidence

presented as to the two counts of kidnapping with bodily injury of

which Felts was convicted. In 2007, when the crimes occurred,

OCGA § 16-5-40 (a) provided that “[a] person commits the offense of

kidnapping when he abducts or steals away any person without

lawful authority or warrant and holds such person against his will.”

The version of OCGA § 16-5-40 (b) (4) in effect at the time provided

                                 17
that “[a] person convicted of the offense of kidnapping shall be

punished by . . . [l]ife imprisonment or death if the person kidnapped

received bodily injury.”

     This Court’s decision in Garza v. State, 284 Ga. 696, 702 (1)

(670 SE2d 73) (2008), established four factors that should be applied

in determining whether the “asportation” requirement of the

kidnapping offense in effect at the time of the crimes committed in

this case had been met: (1) duration of the movement; (2) whether

the movement occurred during the commission of a separate offense;

(3) whether such movement was inherent to the commission of the

separate offense; and (4) whether the movement itself presented a

significant danger to the victim independent of the danger imposed

by the separate offense.

     These factors are considered as a whole; it is not
     necessary that all four factors weigh in favor of
     asportation. What must be kept in mind is the purpose of
     the Garza test, which is to determine whether the
     movement in question served to substantially isolate the
     victim[s] from protection or rescue, the evil which the
     kidnapping statute was originally intended to address.

(Citations and punctuation omitted.) Mercer v. Johnson, 304 Ga.

                                 18
219, 220 (1) (818 SE2d 246) (2018). 8

      The evidence presented at trial authorized the jury to

determine that Felts and Moody initially encountered Mattox and

Kimble on the street. Felts’s statements to the police established

that Moody spoke to Kimble and Mattox and attempted to lure them

into a secluded spot. When he was unsuccessful, Moody (with Felts

either acting as a lookout or directly assisting him) eventually forced

Kimble and Mattox into the woods. Their bodies were found the next



      8 Although Garza was decided after the crimes in this case occurred, in
2011, this Court determined in Hammond v. State, 289 Ga. 142 (710 SE2d 124)
(2011), that the Garza factors apply retroactively. We note that, effective July
1, 2009, the General Assembly added a new subsection (b) to OCGA § 16-5-40,
which provides:
      (b) (1) For the offense of kidnapping to occur, slight movement
      shall be sufficient; provided, however, that any such slight
      movement of another person which occurs while in the commission
      of any other offense shall not constitute the offense of kidnapping
      if such movement is merely incidental to such other offense.
      (2) Movement shall not be considered merely incidental to another
      offense if it:
      (A) Conceals or isolates the victim;
      (B) Makes the commission of the other offense substantially easier;
      (C) Lessens the risk of detection; or
      (D) Is for the purpose of avoiding apprehension.
This Court has recognized that the 2009 amendment superseded the Garza
standard for evaluating the “asportation” requirement for offenses occurring
after July 1, 2009. See, e.g., Hyden v. State, 308 Ga. 218, 222 (1) (839 SE2d
506) (2020).

                                      19
afternoon in a wooded area near an elementary school.

     (i) Duration. As to the first Garza factor, the evidence

authorized the jury to find that the duration of the movement was

more than the “slight” movement this Court found to be insufficient

in Garza. There, the movement of the victims consisted entirely of

one victim falling to the floor from a standing position and then

rising to sit in a chair and a second victim being moved from one

room to another. See Garza, 284 Ga. at 702 (1). Here, by contrast,

the evidence authorized the jury to find that Moody and Felts

confronted Kimble and Mattox on the street and then moved them

into a wooded area nearby. While it is unclear from the record

exactly how far the victims were moved or how long it took to do so,

“[t]he movement of the victim[s] in this case was well beyond the

‘slight’ movement that concerned the Court in Garza, and thus the

first Garza factor was satisfied.” Williams v. State, 291 Ga. 501, 503

(1) (b) (732 SE2d 47) (2012).

     (ii) Separate Offense. As to the second Garza factor, Felts’s

statements to the police indicate that the movement of Kimble and

                                 20
Mattox occurred before Moody brandished a screwdriver, box cutter,

or other weapon at them and physically attacked them after they

reached the woods, ultimately killing them. That evidence

established the offenses of aggravated assault with intent to rob and

malice murder, as charged in the indictment, but the evidence

indicates that the movement of Kimble and Mattox was completed

before those crimes were committed.

     (iii) Movement Inherent to Separate Offense. With regard to the

third Garza factor, the evidence showed that the movement of the

victims was not an inherent or necessary part of the commission of

the offense of aggravated assault with intent to rob or the murders

of Kimble and Mattox. See Williams, 291 Ga. at 504 (1) (b).

Movement of the victims was not required in order to commit these

offenses.

     (iv) Additional Danger to Victim Caused by Movement. With

regard to the final Garza factor, the movement of the victims from

the street to a secluded wooded area appears to have facilitated the

initial plan hatched by Moody and Felts to rob the victims and

                                 21
concealed the physical attacks on the victims that ensued once they

reached the woods. The jury was authorized to conclude that moving

the victims to the woods “presented a significant additional danger”

to the victims. Williams, 291 Ga. at 504 (1) (b); see also Hyden v.

State, 308 Ga. 218, 222 (1) (839 SE2d 506) (2020) (asportation

requirement satisfied where, among other factors, the movement of

the victim isolated the victim from a place where he could have been

more easily found); Inman v. State, 294 Ga. 650, 652 (1) (755 SE2d

752) (2014) (movement of victims behind a house and shed and near

a wooded area increased danger to victims).

     Thus, considering the Garza factors as a whole, the evidence

presented at trial was sufficient to prove the asportation element of

the kidnapping offenses in this case. Moreover, because Kimble and

Mattox suffered fatal injuries in connection with the kidnapping,

each element of the crime of kidnapping with bodily injury was

established by the evidence presented at trial.

     Although Felts contends that there was no evidence presented

that he was present when Moody committed the crimes or that he

                                 22
participated in kidnapping the victims, as noted repeatedly above,

the evidence authorized the jury to determine that Felts acted as a

lookout after he and Moody made their initial plan to rob Mattox

and Kimble. He was thus culpable for the acts of Moody in directly

moving the victims from the street to the woods. See Williams, 291

Ga. at 504 (1) (c). The jury could also reject Felts’s version of the

events and infer that Felts more directly participated in moving

Mattox and Kimble and then assisted in holding them against their

will before they were killed. Thus, the evidence presented at trial

was sufficient to sustain Felts’s convictions for kidnapping with

bodily injury.

     Judgment affirmed. All the Justices concur.




                                 23